Storrs, J.
The answer of the defendant, in this case, merely traverses the fact that he was a copartner with the plaintiffs, as alleged in the bill. The superior court, on the trial of that, which was the only issue on the pleadings, after taking in the testimony on that question, found the allegation thus denied, to be true, suspended the hearing, and referred to us, for our advice, the question of the sufficiency of the bill, raised by the defendant, with a view of determining whether it is proper for that court to proceed with the further *284hearing of the case, and to take the account between the parties. Its sufficiency is denied by the defendant, on the ground that that court has no jurisdiction of the case. This objection to the jurisdiction is taken on the hearing, and in our opinion comes too late, at this stage of the case.
The decisions elsewhere, which have been cited on this question, are uniform, and establish the rule as a general, if not a universal one, that on a bill in equity, an objection to the jurisdiction of the court can not be taken at the hearing. We have, in several cases, adopted the same principle, but it was not necessary, in any of them, to determine whether we should do so in a case, where it appeared that a court of equity had not, under any circumstances, jurisdiction of the subject; and in such a case, a court of equity here would probably feel bound to abstain from taking or exercising jurisdiction, on an objection made at any stage of the case, on the ground of a want of jurisdiction. Russel v. Green, 10 Conn. R., 276.
But however that might be, we are of opinion that, in a case where a court of equity has a general jurisdiction, concurrently with a court of law, of the subject matter of the bill, and may hold jurisdiction of it under particular circumstances, or where the power of a court of equity may be ' necessary, in order to furnish perfect relief, the objection of a want of jurisdiction should be taken in an earlier stage of the case than at the hearing, and that, if it is not, the defendant should be held to admit that the ease is of such a character that that court may properly take cognizance of it. The present case comes within this principle. The ordinary general jurisdiction of courts of equity, extends to the settlement of partnership accounts, which is the object of the present bill; and there is no doubt that they have jurisdiction over this subject, however small may be the number of the partners, where a court of law, in an action of account, can not make a complete and final adjustment, and settlement, of the partnership concerns, by reason of its inability to furnish the *285peculiar relief, necessary for that purpose. If there be an exception to such general jurisdiction, when there are only two partners, (a point on which we express no opinion,) it does not follow that, if the present bill would be insufficient to give jurisdiction to the court, on the ground that it presents a case within that exception, it would be held to be so on that ground, after an answer passing by that objection, and placing the defence on other grounds, impliedly admitting jurisdiction. As averments are construed most strongly against the pleader, it might, on a- demurrer to this bill, be held that the construction of it should be, that there were virtually but two parties to it, the three plaintiffs jointly on the one part, and the defendant on the other, since the allegation respecting the interests of the parties is susceptible of the meaning, that the plaintiffs were jointly, and not severally, interested in the partnership business ; but that allegation is also consistent with the fact that the interests of the plaintiffs were several, and not joint, in which case a court of equity would clearly have jurisdiction; and as the plea or answer raised no objection to the bill in this respect, it might fairly, and we think that it should, be held to admit that the interests of the plaintiffs were several, or that, if their interest was joint, the case was one in which a perfect and final settlement of the partnership concerns could not be made in an action of account, in either of which cases, the court to which the bill is brought has jurisdiction.
This view of the case renders it unnecessary to examine the other questions made on the argument. We think that the bill should not be dismissed, but that the superior court should proceed, by itself or a committee, to take the partnership account between the parties, and it is so "advised.
In this opinion, the other judges, Waite and Hinman, concurred.
Decree accordingly.